977 F.2d 596
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Charles Frank DIAZ, Defendant-Appellant.
No. 92-2161.
United States Court of Appeals, Tenth Circuit.
Oct. 8, 1992.

Before SEYMOUR, STEPHEN H. ANDERSON and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
PER CURIAM.


1
Defendant-appellant Charles Frank Diaz appeals the district court's denial of his motion for release pending appeal.


2
The district court has found defendant to be neither a flight risk nor a danger to the community.   United States v. Diaz, No. 92-48J-01, Order Revoking Probation and Sentencing at 3 (D.N.M. July 29, 1992).   Further, the government admits that defendant's appeal is not brought for purposes of delay.   See 18 U.S.C. § 3143.   We conclude that defendant's appeal also raises a substantial question of law likely to result in a reduced sentence to a term of imprisonment less than the total of the time already served plus the expected duration of the appeal process.   See 18 U.S.C. § 3143(b)(1)(B)(iv).


3
Based on the district court's findings and our technical legal review, the order of the District Court for the District of New Mexico denying defendant's motion for release pending appeal is hereby REVERSED.   The district court shall promptly release defendant on whatever conditions are appropriate.   Appellee's motion to file its memorandum brief out of time is GRANTED.


4
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3